WENTWORTH, Judge.
Petitioner, a certificate of need applicant, seeks review of an administrative ruling by which a hearing officer determined that petitioner is not entitled to a comparative 'hearing with two other applicants. The contested ruling does not represent final agency action, and petitioner has not asserted, nor does the record indicate, that review of final action would provide an inadequate remedy. Section 120.68(1), Florida Statutes, thus does not authorize immediate review. See Charter Medical-Jacksonville Inc. v. Community Psychiatric Centers of Florida, Inc., 482 So.2d 437 (Fla. 1st DCA 1986). We therefore dismiss this cause as one which improperly seeks review of non-final action, without prejudice to petitioner’s ability to timely pursue review after final agency action.
ERVIN and JOANOS, JJ., concur.